EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on September 6, 2017.  However, as noted in the Office Communication dated November 28, 2019, the USPTO was unable to retrieve a certified copy of the application under the priority document exchange program.  Submission of a certified copy of the application is required by 37 CFR 1.55 to perfect priority.  It is noted that the Applicant indicated in the Amendment filed May 20, 2022 that they have requested a certified copy of the application from the People’s Republic of China and will file that certified copy after they receive it.  (A copy of the notice that the USPTO’s attempt to electronically retrieve the document failed is also enclosed.)

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in a telephone interview with Janvi Shah Reg. No. L1355 on August 23, 2022.
The amended claim is presented below in marked up form indicating the Examiner’s amendments being made to the claims. Only the claim presented below is being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed July 29, 2022.

Claim 1: An audio event detection method, the method comprising:
performing a framing processing on an audio to obtain audio data for each of a plurality of time periods in the audio and respectively extracting a specified feature vector from the audio data for each of the plurality of time periods;
inputting the specified feature vector of the audio data of each of the plurality of time periods to a Recurrent Neural Network/Bidirectional Recurrent Neural Network (RNN/BI-RNN) model, to obtain a posterior probability of each pre-set audio event in the audio data for each of the plurality of time periods;
training the RNN/BI-RNN model including 
inputting a specified training feature vector of a training audio data of each of the plurality of time periods to a to-be-trained BI-RNNm model and respectively performing a forward propagation training on a forward hidden layer and the forward propagation training on a backward hidden layer, to obtain a first training probability and a second training probability of each audio event in the training audio data of each of the plurality of time periods output by the to-be-trained BI-RNNm model, wherein m is a number of times that the to-be-trained BI-RNNm model has been trained, and wherein a BI-RNNo model is an initial BI-RNN model;
performing a backward propagation training on the BI-RNNm model based on a third training probability of each audio event in the training audio data of each of the plurality of time periods and a preset reverse propagation BPTT algorithm, and respectively updating a weight each node in the forward hidden layer and a weight of each node in the backward hidden layer, to obtain an updated BI-RNNm+1 model, wherein the third training probability is a sum of the first training probability and the second training probability, and a weight of each node in the BI- RNNo model is a first preset value;
obtaining, for each of the plurality of time periods, a target audio event of the audio data according to the posterior probability of each pre-set audio event in the audio data and a pre-set audio decoding algorithm; and
extracting, for the target audio event of any one of the plurality of time periods, an optimal audio data sequence of the target audio event from the audio data of each of the plurality of time periods,
wherein the obtaining, for each of the plurality of time periods, the target audio event of the audio data further comprises:
respectively determining an audio event having a maximum posterior probability in the audio data for each of the plurality of time periods, and setting the audio event having the maximum posterior probability as an initial audio event at a corresponding moment; and
performing an error correction processing on the initial audio event according to a preset Viterbi decoding algorithm to obtain the target audio event for each of the plurality of time periods, and
wherein the extracting, for the target audio event of any one of the plurality of time periods, the optimal audio data sequence of the target audio event further comprises:
extracting the optimal audio data sequence of the target audio event from the audio data of each of the plurality of time periods based on a continuity of the target audio event of each of the plurality of time periods, such that types of first target audio events among a plurality of 3 target audio events determined as a first optimal audio data sequence are arranged in first consecutive moments and types of second target audio events among the plurality of target audio events determined as a second optimal audio data sequence are arranged in second consecutive moments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art, Parada and Du, do not teach or suggest:
“... respectively performing a forward propagation training on a forward hidden layer and the forward propagation training on a backward hidden layer, to obtain a first training probability and a second training probability of each audio event in the training audio data of each of the plurality of time periods output by the to-be-trained BI-RNNm model, wherein m is a number of times that the to-be-trained BI-RNNm model has been trained, and wherein a BI-RNNo model is an initial BI-RNN model;
performing a backward propagation training on the BI-RNNm model based on a third training probability of each audio event in the training audio data of each of the plurality of time periods and a preset reverse propagation BPTT algorithm, and respectively updating a weight of each node in the forward hidden layer and a weight of each node in the backward hidden layer, to obtain an updated BI-RNNm+1 model, wherein the third training probability is a sum of the first training probability and the second training probability, and a weight of each node in the BI-RNNO model is a preset value” as recited in Claims 1, 9, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656